Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance of claims 1, 6 and 7  is the inclusion of the limitations of 

“a motoring control of rotating a crankshaft of the internal combustion engine with the power of the motor in a state in which combustion of the internal combustion engine is stopped; and a fuel introduction process of introducing unburned air-fuel mixture into the exhaust passage by performing fuel injection in the internal combustion engine during the execution of the motoring control, when the catalyst temperature is lower than a predetermined temperature.” in claim 1;

“executing a motoring control of rotating a crankshaft of the internal combustion engine with the power of the motor in a state in which combustion of the internal combustion engine is stopped; and executing a fuel introduction process of introducing unburned air-fuel mixture into the exhaust passage by performing fuel injection in the internal combustion engine during the execution of the motoring control, when the catalyst temperature is lower than a predetermined temperature.” in claim 6; and 

“a motoring control of rotating a crankshaft of the internal combustion engine with the power of the motor in a state in which combustion of the internal combustion engine is stopped; and a fuel introduction process of introducing unburned air-fuel mixture into the exhaust passage by performing fuel injection in the internal combustion engine during the execution of the motoring control, when the catalyst temperature is lower than a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747